I114th CONGRESS2d SessionH. R. 6399IN THE HOUSE OF REPRESENTATIVESNovember 29, 2016Mr. Kelly of Pennsylvania (for himself and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to create a Medicare hospital wage index metropolitan floor, and for other purposes. 
1.Short titleThis Act may be cited as the Fixing Medicare Hospital Payments Act of 2016.  2.Creating a Medicare hospital wage index metropolitan floorSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by adding at the end the following new clause: 
 
(iv)Floor on area wage index for hospitals in metropolitan areas 
(I)In generalFor discharges occurring on or after October 1, 2017, the area wage index applicable under this subparagraph to any hospital which is located in a metropolitan area (as defined in subclause (II)) may not be less than 0.94. (II)Metropolitan area definedFor purposes of this clause, the term metropolitan area means a large urban area (as defined in paragraph (2)(D)) that has a population of not less than 2,000,000 individuals, as determined by the Secretary based on the most recent available population data published with respect to such area by the Bureau of the Census. 
(III)No expenditures over otherwise-applicable fiscal year 2018 levelsThe Secretary shall implement this clause in a manner that ensures that the aggregate payments made under this section to all hospitals located in metropolitan areas for discharges occurring in a fiscal year (beginning with fiscal year 2018) are not greater than the aggregate payments that would have been made under this section to such hospitals for such discharges if such discharges had occurred in fiscal year 2018 and if this clause had not applied with respect to such fiscal year 2018. The Secretary shall implement the preceding sentence by establishing, pursuant to rulemaking and applicable with respect to discharges occurring on or after October 1, 2017, a maximum area wage index that shall be applicable under this subparagraph to any hospital located in a metropolitan area. .  